Citation Nr: 0333591	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder pain 
due to an undiagnosed illness.

2.  Entitlement to service connection for hip pain due to an 
undiagnosed illness.

3.  Entitlement to service connection for bilateral foot pain 
due to an undiagnosed illness.

4.  Entitlement to an evaluation in excess of 10 percent for 
patellar tenodonitis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On June 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

	
1.  Obtain the veteran's treatment 
records from the Birmingham VAMC for 
treatment of the left shoulder, feet, hip 
and left knee, beginning in August 1999.

2.  Following the submission of these 
records, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriate specialist to determine 
the etiology of the veteran's bilateral 
foot and hip pain complaints.  Send the 
claims folder to the examiner for review.  
The examiner should indicate on the 
examination report whether or not he 
reviewed the claims folder prior to the 
examination.  The examiner is requested 
to address the following questions:

Are the veteran's complaints of bilateral 
foot and/or hip pain due to an 
undiagnosed illness, a medically 
unexplained chronic multi-symptom 
illness, or to a clinically diagnosed 
disorder?

If the veteran's complaints of bilateral 
foot and/or hip pain are due to a 
clinically diagnosed disorder, is it as 
likely as not that the disorder had its 
origin in service?

If the examiner is unable to determine 
whether the veteran's complaints are due 
to an undiagnosed illness, a medically 
unexplained chronic multi-symptom 
illness, or clinically diagnosed 
disorder, the examiner should indicate 
whether the veteran's reported bilateral 
foot and/or hip pain is objectively 
shown.

If the veteran's pain is objectively 
shown, the examiner should indicate 
whether the pain is merely symptomatic of 
another disorder, and if so, the specific 
disorder should be identified.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the severity of 
his left knee disability.  Send the 
claims folder to the examiner for review.  
The examiner should state whether the 
veteran's left knee disability is 
manifested by instability or subluxation.  
Additionally, the examiner should discuss 
any potential functional loss 
attributable to flare-ups, fatigability, 
incoordination, pain on movement, and 
weakness resulting from the service-
connected disability and provide an 
opinion as to how these factors result in 
any limitation of motion and/or function.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





